BLUE, Judge.
Mr. and Mrs. Calley appeal an order awarding $10,000 as an attorney’s fee to their prior attorney, Thomas M. Woodruff, P.A. The trial court awarded the fee based on a charging lien filed by attorney Woodruff when he withdrew from representing the Calleys. The lien was based on legal services provided by Woodruff to the Calleys in a personal injury action.
Subsequent to the trial court’s order, the Florida Supreme Court issued Faro v. Romani, 641 So.2d 69 (Fla.1994). In Faro, the court held “that when an attorney withdraws from representation upon his own volition, and the contingency has not occurred, the attorney forfeits all rights to compensation.” 641 So.2d at 71. The court went on to state that if the client’s conduct makes it necessary for the attorney to withdraw from further representation of the client, the attorney might be entitled to a fee.
Because the trial court did not have the benefit of Faro when it ruled, the record does not contain the evidentiary finding necessary to support the fee award. Therefore, we reverse the order awarding attorney’s fees to Woodruff and remand with instructions to the trial court to conduct further proceedings in accordance with Faro.
FRANK, C.J., and ALTENBERND, J., concur.